Exhibit 10.1

 

EXECUTION VERSION

 



DATED: 21 MAY 2020

 

between

 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED
as Issuer

 

MOLSON COORS BEVERAGE COMPANY
as Guarantor

 

LLOYDS BANK CORPORATE MARKETS PLC
as Arranger

 

and

 

LLOYDS BANK CORPORATE MARKETS PLC
as Original Dealer

 



 

 

DEALER AGREEMENT

 

RELATING TO A £300,000,000 COMMERCIAL PAPER PROGRAMME

 

FOR THE PURPOSE OF THE JOINT HM TREASURY AND BANK OF ENGLAND COVID
CORPORATE FINANCING FACILITY

 

 

 



 

 

 

Clause   Page       1. Interpretation 3 2. Issue 6 3. Representations and
Warranties 8 4. Conditions Precedent 13 5. Covenants and Agreements 14 6.
Obligations of the Dealers 18 7. Termination and Appointment 18 8. Status of the
Dealers and the Arranger 19 9. Notices 20 10. Partial Invalidity 21 11. Remedies
and Waivers 21 12. Counterparts 21 13. Rights of Third Parties 21 14. Governing
Law 21 15. Enforcement 21

 

Schedule

 

1. Condition Precedent Documents 23 2. Selling Restrictions 25 3. Notification
Letter for an Increase in the Maximum Amount 27 4. Dealer Accession Letter 28

 



2 | 33

 

 

 

THIS AGREEMENT is dated 21 May 2020 and made between:

 

(1)MOLSON COORS BREWING COMPANY (UK) LIMITED, a private limited company
registered in England and Wales with company number 00026018 and registered
office at 137 High Street, Burton Upon Trent, Staffordshire, DE14 1JZ (the
“Issuer”);

 

(2)MOLSON COORS BEVERAGE COMPANY, a Delaware corporation (the “Guarantor”);

 

(3)LLOYDS BANK CORPORATE MARKETS PLC as arranger (the “Arranger”); and

 

(4)LLOYDS BANK CORPORATE MARKETS PLC as dealer (the “Original Dealer”).

 

IT IS AGREED as follows:

 

1.Interpretation

 

1.1Definitions

 

In this Agreement:

 

“Additional Dealer” means any institution appointed as a Dealer in accordance
with Clause 7.2 (Appointment of Dealers).

 

“Agency Agreement” means the issue and paying agency agreement, dated on or
about the date of this Agreement, between the Issuer, the Guarantor and the
Agent, providing for the issuance of and payment on the Notes.

 

“Agent” means Citibank, N.A., London Branch acting as issue agent and as paying
agent for the Notes and any successor or additional agent appointed in
accordance with the Agency Agreement.

 

"Bank of England" means The Governor and Company of the Bank of England and,
save as the context otherwise requires, a reference to the Bank of England
includes a reference to the Bank of England acting on its own behalf and as
agent or custodian for CCFFL.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London.

 

"CCFF Counterparty Terms" means the "Terms and Conditions for Counterparties in
the COVID Corporate Financing Facility" published by the Bank of England on or
around 23 March 2020, as amended or supplemented from time to time.

 

"CCFF Eligibility Criteria" means, at any time, the eligibility criteria for
participation in the CCFF contained in the CCFF Rules at that time.

 

"CCFF Rules" means, at any time, the terms and conditions and operating
procedures of the CCFF at such time, including the terms and conditions
applicable to the eligibility of the Issuer, the Dealers and/or the Notes to
participate in the CCFF.

 

"CCFFL" means Covid Corporate Financing Facility Limited or any successor entity
under the CCFF.

 

“Clearing System” means Clearstream Banking S.A. (“Clearstream, Luxembourg”) or
Euroclear Bank SA/NV (“Euroclear”).

 



3 | 33

 

 

"Covid Corporate Financing Facility" or "CCFF" means the Joint HM Treasury and
Bank of England Covid Corporate Financing Facility.

 

“Dealer” means the Original Dealer (including Lloyds Bank Corporate Markets plc
in its capacity as Arranger) or an Additional Dealer but excluding any
institution whose appointment as a dealer has been terminated under Clause 7.1
(Termination) provided that where any such institution has been appointed as
Dealer in relation to a particular issue of Notes or period of time, the
expression “Dealer” or “Dealers” shall only mean or include such institution in
relation to such Notes or that time period.

 

“Deed of Covenant” means the Deed of Covenant, dated on or about the date of
this Agreement, executed by the Issuer in respect of Global Notes issued under
the Agency Agreement.

 

“Definitive Note” means a Note, security printed or otherwise, issued by the
Issuer.

 

“Disclosure Documents” means, at any particular date:

 

(a)the Information Sheet; and

 

(b)any other document delivered by the Issuer or the Guarantor to a Dealer which
the Issuer or the Guarantor has expressly authorised in writing to be
distributed to actual or potential purchasers of Notes,

 

in each case, as such documents or financial information (including any
documents and/or information incorporated by reference into any such document)
are from time to time supplemented and/or superseded by (a) any information
contained in any Current Report on Form 8-K, Annual Report on Form 10-K and/or
Quarterly Report on Form 10-Q subsequently filed by the Issuer or the Guarantor
with the U.S. Securities and Exchange Commission; and/or (b) any other document,
information or disclosure subsequently notified in writing (and for this
purpose, notification by email will suffice as notification in writing) by the
Issuer or the Guarantor to the Dealers.

 

"Existing Credit Agreement" means the credit agreement originally dated 7
July 2017 between, among others, the Guarantor, the Issuer, Citibank, N.A. as
administrative agent and a US issuing bank and the lenders party thereto (as
amended, restated and/or supplemented from time to time).

 

“FSMA” means the Financial Services and Markets Act 2000.

 

“Global Note” means a Note in global form, representing an issue of commercial
paper.

 

“Group” means the Issuer, the Issuer's Subsidiaries, the Guarantor and the
Guarantor's Subsidiaries.

 

“Guarantee” means the guarantee dated on or about the date of this Agreement and
executed as a deed by the Guarantor in respect of the obligations of the Issuer
under the Notes and the Deed of Covenant.

 

“Information Sheet” means the most recently published information sheet
containing information about the Issuer, the Guarantor and the Notes (including
information incorporated therein by reference, as applicable), as prepared by or
on behalf of the Issuer and the Guarantor for use by the Dealers and in
connection with the transactions contemplated by this Agreement.

 



4 | 33

 

 

"Material Adverse Effect" means a material adverse effect on:

 

(a)the business or financial condition of the Group taken as a whole;

 

(b)the ability of the Issuer and/or the Guarantor to perform its payment
obligations under the Notes and the Programme Agreements; or

 

(c)the validity or enforceability of the Notes or the Programme Agreements or
the material rights or remedies of any party under the Notes and the Programme
Agreements.

 

“Maximum Amount” means £300,000,000 or such other amount as may apply in
accordance with Clause 2.6 (Increase in Maximum Amount).

 

"Material Indebtedness" means:

 

(a)the Existing Credit Agreement; and

 

(b)any indebtedness for borrowed money, or any obligation having a similar
commercial effect, which has an outstanding amount exceeding £200,000,000 (or
its equivalent in any other currency).

 

“Note” means a Definitive Note or a Global Note issued under the Agency
Agreement to a Dealer.

 

“Note Transaction” means the issue by the Issuer and the subscription by a
Dealer of Note(s) in accordance with Clause 2 (Issue).

 

“Programme” means the commercial paper programme of the Issuer established by
the Programme Agreements.

 

“Programme Agreement” means this Agreement, any agreement for a Note
Transaction, the Guarantee, the Deed of Covenant or the Agency Agreement.

 

“Ratings Agency” means any statistical ratings organisation which rates the
Issuer's debt securities.

 

“Relevant Party” means in respect of each Dealer, each of its affiliates and
each person who controls them (within the meaning of section 15 of the
Securities Act or section 20 of the United States Securities Exchange Act of
1934, as amended), together with each of its directors, officers, employees and
agents.

 

“Sanctions” means any economic or financial sanctions or embargoes and/or
restrictive measures administered or imposed by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. State Department, any
other relevant sanctions agency of the U.S. government, the United Nations, the
European Union or the United Kingdom.

 

“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note” means a Note denominated in Sterling.

 



5 | 33

 

 

“Subsidiary” means:

 

(a)an entity of which a person has direct or indirect control or owns directly
or indirectly more than 50 per cent. of the voting capital or similar right of
ownership and “control” for this purpose means the power to direct the
management and the policies of the entity whether through the ownership of
voting capital, by contract or otherwise; or

 

(b)an entity whose financial statements are, in accordance with applicable law
and generally accepted accounting principles, consolidated with those of another
person.

 

1.2Construction

 

(a)In this Agreement, unless the contrary intention appears, a reference to:

 

(i)a provision of a law is a reference to that provision as amended, extended,
applied or re-enacted and includes any subordinate legislation;

 

(ii)a Clause or a Schedule is a reference to a clause of or a schedule to this
Agreement;

 

(iii)a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or any other entity whether
or not having separate legal personality, and references to any person shall
include its successors in title, permitted assigns and permitted transferees;

 

(iv)assets includes present and future properties, revenues and rights of every
description;

 

(v)an authorisation includes any authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration;

 

(vi)a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
inter-governmental or supranational body, agency, department or authority; and

 

(vii)any Programme Agreement or other document is a reference to that Programme
Agreement or other document as amended, novated, restated, superseded or
supplemented.

 

(b)The index to and the headings in this Agreement are for convenience only and
are to be ignored in construing this Agreement.

 

2.Issue

 

2.1Appointment of Dealers

 

The Issuer hereby appoints the Dealers with respect to the issue of Notes under
this Agreement.

 

2.2The Uncommitted Programme

 

The Issuer shall not be under any obligation to issue any Notes, and a Dealer
shall not be under any obligation to subscribe for or procure the subscription
for any Notes, until such time as an agreement for a Note Transaction has been
reached between the Issuer and that Dealer.

 



6 | 33

 

 

2.3Issue of Notes

 

(a)Subject to the terms of this Agreement, the Issuer may issue Notes to any of
the Dealers from time to time at such prices and upon such terms as the Issuer
and the relevant Dealer may agree. The Issuer acknowledges that the Dealers
intend to resell Notes subscribed for by such Dealers to CCFFL in accordance
with the CCFF Rules.

 

(b)Each issue of Notes having the same Issue Date, Maturity Date, yield and
redemption basis will be represented by one or more Global Notes (subject to
such Global Notes being exchangeable in accordance with Clause 2.7(b) below)
having the aggregate principal amount of such issue as may be agreed between the
Issuer and the relevant Dealer.

 

(c)The tenor of each Note shall not be less than seven days nor greater than 364
days, with that tenor being calculated from (and including) the issue date to
(but excluding) the maturity date of that Note.

 

(d)Global Notes and Definitive Notes (if any) shall be issued in denominations
of £100,000 (or integral multiples thereof).

 

(e)The aggregate amount of Notes outstanding at any time will not exceed the
Maximum Amount.

 

(f)Each Note shall be issued on the basis that the payment obligations of the
Issuer in respect of such Note shall all times constitute a direct and unsecured
obligation of the Issuer ranking at least pari passu with all present and future
unsecured and unsubordinated obligations of the Issuer other than obligations
mandatorily preferred by law applying to companies generally.

 

(g)Each Note will be a Sterling Note.

 

(h)Notes will not bear interest.

 

2.4Agreements for Note Transactions

 

If the Issuer and any Dealer shall agree on the terms of the subscription for
any Note by that Dealer (including agreement with respect to the issue date,
aggregate principal or nominal amount, denomination, price, redemption basis,
maturity date and discount basis), then:

 

(a)the Issuer shall confirm to the Dealer the eligibility of that Note under,
and in accordance with, the CCFF Rules;

 

(b)the Issuer shall instruct the Agent to issue that Note and deliver it in
accordance with the terms of the Agency Agreement;

 

(c)the relevant Dealer shall procure the resale of the Notes to CCFFL in
accordance with the CCFF Rules and shall pay the subscription price of such Note
on the issue date by transfer of same-day funds to the Sterling account in
London as the Agent shall from time to time have specified for this purpose; and

 

(d)the relevant Dealer shall notify the Agent and the Issuer of the payment and
delivery instructions applicable to such Note in accordance with prevailing
market practice and in sufficient time to enable the Agent to deliver such
Note(s) (or make the same available for collection) on the relevant issue date.

 



7 | 33

 

 

2.5Failure to issue

 

If, for any reason (including, without limitation, the failure of the relevant
trade), a Note is not to be issued in accordance with a Note Transaction, the
Issuer and the relevant Dealer shall immediately notify the Agent of that fact.

 

2.6Increase in Maximum Amount

 

The Issuer may from time to time increase the Maximum Amount by:

 

(a)giving at least 10 days’ notice by letter in substantially the form of
Schedule 3 to each Dealer and to the Agent; and

 

(b)delivering to each Dealer with that letter the documents referred to in that
letter, in each case in form and substance acceptable to each Dealer.

 

2.7Global Notes and Definitive Notes

 

(a)Each Note issued will be represented initially by one or more Global Notes.

 

(b)Global Notes will be exchangeable, in accordance with their terms, for
Definitive Notes only upon default by the Issuer in the payment of any amount
payable in respect of the Notes represented by such Global Notes or if one or
both of Euroclear and Clearstream, Luxembourg is closed for business for a
continuous period of 14 days or more (other than by reason of weekends or public
holidays, statutory or otherwise) or if any such Clearing System announces an
intention to, or does in fact, permanently cease to do business.

 

2.8Dealers' CCFF Eligibility

 

Each Dealer, on each date on which it agrees to enter into a Note Transaction
and on each date on which Notes are issued to it, represents and warrants to the
Issuer and the Guarantor that such Dealer satisfies all of the CCFF Eligibility
Criteria applicable to it in its capacity as a Dealer in respect of that Note
Transaction.

 

3.Representations and Warranties

 

Representations and warranties

 

Each of the Issuer (in respect of itself) and the Guarantor (in respect of each
of itself and the Issuer) makes the representations and warranties in this
Clause 3 to each Dealer.

 

3.1Status

 

Each of the Issuer and the Guarantor is a corporation duly incorporated and
validly existing under the laws of its jurisdiction of incorporation and has the
power to own its assets and carry on its business as it is being conducted.

 

3.2Powers and authority

 

Each of the Issuer and the Guarantor has the power to enter into, perform and
deliver, and has taken all necessary action to authorise the entry into,
performance and delivery of, the Notes and the Programme Agreements to which it
is a party and the transactions contemplated by those Notes and Programme
Agreements.

 



8 | 33

 

 

3.3Binding obligations

 

The obligations expressed to be assumed by the Issuer and the Guarantor in each
of the Programme Agreements to which it is a party and (when the Notes have been
issued and delivered under the Agency Agreement and have been paid for) the
Notes are, subject to any general principles of law limiting its obligations
which are specifically referred to in any legal opinion delivered under Schedule
1, legal, valid, binding and enforceable obligations.

 

3.4Authorisations

 

All authorisations required by the Issuer and the Guarantor:

 

(a)to enable it lawfully to enter into, exercise its rights and comply with its
obligations under, the Notes and Programme Agreements to which it is a party;
and

 

(b)to make the Programme Agreements and Notes to which it is a party admissible
in evidence in its jurisdiction of incorporation,

 

have been obtained or effected and are in full force and effect.

 

3.5Non-conflict

 

The entry into, delivery and performance by each of the Issuer and the Guarantor
of its obligations under the Notes and the Programme Agreements to which it is a
party and the transactions contemplated by the Programme Agreements will not
conflict with, or constitute a default under:

 

(a)the constitutional documents of the Issuer or the Guarantor; or

 

(b)any law or regulation applicable to the Issuer or the Guarantor; or

 

(c)any agreement or instrument by which the Issuer or the Guarantor or any of
their respective assets are bound,

 

(in the case of paragraphs (b) and (c) above only) to the extent such conflict
could reasonably be expected to have a Material Adverse Effect.

 

3.6Ranking

 

The obligations of the Issuer and the Guarantor under the Programme Agreements
to which it is a party rank, and the Notes (when issued) will rank, at least
pari passu with all present and future unsecured and unsubordinated obligations
of the Issuer or the Guarantor, as the case may be, other than obligations
mandatorily preferred by law applying to companies generally.

 

3.7Disclosure Documents

 

(a)In the context of the Programme Agreements and the transactions contemplated
by the Programme Agreements, the information contained or incorporated by
reference in the Disclosure Documents is true and accurate in all material
respects and not misleading in any material respect and there are no other facts
in relation to the Issuer, the Guarantor or any Notes the omission of which
makes the Disclosure Documents or any such information contained or incorporated
by reference therein misleading in any material respect.

 



9 | 33

 

 

(b)Any statements of intention, opinion, belief or expectation contained in the
Disclosure Documents are, or will be at the date of its publication, honestly
and reasonably made by the Issuer and the Guarantor.

 

3.8Financial information

 

The most recently published audited annual financial statements of the Issuer
and the Guarantor which are incorporated by reference into the Information Sheet
(in each case, as such financial statements are from time to time supplemented
and/or superseded by (i) any information contained in any Current Report on
Form 8-K, Annual Report on Form 10-K and/or Quarterly Report on Form 10-Q
subsequently filed by the Issuer or the Guarantor with the U.S. Securities and
Exchange Commission; and/or (ii) any other document, information or disclosure
subsequently notified in writing (and for this purpose, notification by email
will suffice as notification in writing) by the Issuer or the Guarantor to the
Dealers):

 

(a)were prepared in accordance with the requirements of applicable law and with
generally accepted accounting principles in the jurisdiction of incorporation of
(in the case of such financial statements of the Issuer) the Issuer or (in the
case of such financial statements of the Guarantor) the Guarantor and are
consistently applied throughout the periods involved; and

 

(b)fairly represent the financial condition and operations of (in the case of
such financial statements of the Issuer) the Issuer or (in the case of such
financial statements of the Guarantor) the Guarantor, in each case, in all
material respects as at the date to which they were prepared.

 

3.9Adverse change and litigation

 

Except as otherwise disclosed by any Disclosure Documents:

 

(a)there has been no adverse change in the business, financial or other
condition or prospects of the Issuer or the Guarantor since the date of (in the
case of the Issuer) the most recently published audited financial statements of
the Issuer or (in the case of the Guarantor) the most recently published audited
consolidated financial statements of the Guarantor; and

 

(b)there is no litigation, arbitration or administrative proceeding pending or,
to the knowledge of the Issuer or the Guarantor, threatened against or affecting
any member of the Group,

 

which in any case could reasonably be expected to be material in the context of
the Programme Agreements and the transactions contemplated by the Programme
Agreements.

 

3.10No default

 

No member of the Group is in default in respect of any Material Indebtedness.

 

3.11No withholding tax

 

(a)The Issuer is not required by any law or regulation of, or any relevant
taxing authority or any political subdivision or any authority thereof having
the power to tax in, the United Kingdom to make any withholding or deduction
from any payment due under the Notes or any Programme Agreement to which it is a
party for or on account of any taxes or duties of whatever nature.

 



10 | 33

 

 

 

(b)Subject as described in clause 3.1 of the Guarantee, payments made by the
Guarantor under the Guarantee will be made without withholding or deduction for
or on account of taxes or duties of whatever nature levied, collected, withheld
or assessed by or on behalf of the United Kingdom or any political subdivision
or taxing authority of or in the United Kingdom.

 

3.12Maximum Amount

 

The aggregate outstanding principal amount of the Notes on the date of issue of
any Note does not exceed the Maximum Amount.

 

3.13Anti-Bribery

 

To the extent applicable, each of the Issuer, the Issuer's Subsidiaries and the
Guarantor is in compliance, in all material respects, with: (i) the United
States Foreign Corrupt Practices Act; (ii) the United Kingdom Bribery Act; and
(iii) the United Kingdom Proceeds of Crime Act.

 

3.14Sanctions

 

The Issuer, the Guarantor and their Subsidiaries are in compliance, in all
material respects, with any trade, economic or financial sanctions laws,
regulations, embargoes or restrictive measures administered, enacted or enforced
by the United States of America, the European Union and the UK.

 

3.15Money Laundering Laws

 

(a)The operations of the Issuer and its Subsidiaries are and have been conducted
at all times in compliance in all material respects with applicable financial
record keeping and reporting requirements and money laundering statutes in the
United Kingdom and in all jurisdictions in which the Issuer and its Subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency.

 

(b)The operations of the Guarantor and its Subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial record keeping and reporting requirements and money laundering
statutes in the United States and in all jurisdictions in which the Guarantor
conducts business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency.

 

3.16United States Investment Company Act

 

Neither the Issuer nor the Guarantor is, or as a result of any issue of Notes
will be, an investment company as defined in the United States Investment
Company Act of 1940.

 

3.17US selling restrictions

 

Each of the Issuer and the Guarantor represents, warrants and agrees:

 

(a)that neither it, nor any of its affiliates (as defined in Rule 405 under the
U.S. Securities Act of 1933, as amended (the “Securities Act”)), nor any person
(other than the Dealers, as to whom no representation or warranty is made)
acting on its behalf or on behalf of any of its affiliates, has engaged or will
engage in any directed selling efforts (as defined in Regulation S under the
Securities Act (“Regulation S”)) in the United States with respect to any Notes
and the Guarantee; and

 



 11 | 33

 

 

(b)that it is a foreign issuer (as such term is defined in Regulation S) and
that it, its affiliates (as defined in Rule 405 under the Securities Act) and
any person (other than the Dealers, as to whom no representation or warranty is
made) acting on its behalf or on behalf of any of its affiliates, have complied
and will comply with the offering restrictions requirement of Regulation S under
the Securities Act; and

 

(c)that it will not offer or sell, nor solicit offers to buy, securities under
circumstances that would require registration of the Notes under the Securities
Act.

 

3.18The Covid Corporate Financing Facility

 

Each of the Issuer and the Guarantor represents and warrants that:

 

(a)any certifications or statements made or factual information provided by the
Issuer or the Guarantor to the Bank of England (either directly or via a Dealer)
in connection with the Issuer's participation in the CCFF are in all material
respects accurate and complete;

 

(b)the Notes are issued free and clear of all liens, claims, charges or other
encumbrances;

 

(c)it satisfies all of the CCFF Eligibility Criteria applicable to it in its
capacity as the Issuer or the Guarantor (as applicable);

 

(d)no event referred to in clause 3.2(m) (excluding the wording "any event of
default, default termination, acceleration event or termination event, howsoever
described") of the CCFF Counterparty Terms has occurred and is continuing in
relation to the Issuer;

 

(e)the statement in clause 4.1(j) (other than the statement that "the
Counterparty is not required to make any deduction for or on account of tax from
any payment it may make under the Documentation or any Transaction") of the CCFF
Counterparty Terms is true and accurate; and

 

(f)it is not aware of any limits or other restrictions imposed by the Bank of
England on purchases by the Bank of England of Notes issued by the Issuer under
the Programme that would be breached by any proposed issue of Notes under the
Programme.

 

3.19Times for making representations and warranties

 

The representations and warranties set out in this Clause 3:

 

(a)are made on the date of this Agreement; and

 

(b)are deemed to be repeated on each date upon which the Maximum Amount is
increased, each date a Note Transaction is agreed and each date upon which any
Note is, or is to be issued, in each case, by reference to the facts and
circumstances then existing.

 

When a representation or warranty under Clauses 3.7 (Disclosure Documents) and
3.9 (Adverse change and litigation) is repeated under paragraph (b) above, the
reference to Disclosure Documents shall be deemed to be only the Disclosure
Documents which have been published before the date on which the relevant Note
Transaction is made (in the case of that Note Transaction and the corresponding
issue of Notes) or the date on which the letter purporting to increase the
Maximum Amount is delivered (in the case of that increase).

 



 12 | 33

 

 

3.20Notice of inaccuracy

 

If, before a Note is issued and delivered to or for the account of the relevant
Dealer, an event occurs which would render any of the representations and
warranties in this Clause 3 immediately, or with the lapse of time, untrue or
incorrect, the Issuer or the Guarantor (as applicable) will inform the relevant
Dealer as soon as practicable of the occurrence of such event. In either case,
the relevant Dealer shall inform the Issuer without any undue delay whether it
wishes to continue or discontinue the issuance and delivery of the respective
Notes.

 

4.Conditions Precedent

 

4.1Conditions precedent

 

By a date no later than five Business Days before the date upon which the Issuer
and any Dealer shall agree terms for the first Note Transaction between the
Issuer and that Dealer (or such other period as may be agreed between the Issuer
and that Dealer), the Issuer shall deliver to that Dealer each of the documents
listed in Schedule 1, in form and substance satisfactory to that Dealer. For the
avoidance of doubt, this Clause 4.1 shall not apply to any Note Transaction
between the Issuer and a Dealer which is not the first Note Transaction between
the Issuer and that Dealer.

 

4.2Further conditions precedent

 

The obligations of any Dealer in respect of any agreement for a Note Transaction
and each issue of Notes shall be conditional upon:

 

(a)the representations and warranties of the Issuer and the Guarantor contained
in Clause 3 (Representations and Warranties) being true and correct:

 

(i)on each date upon which an agreement for a Note Transaction is made; and

 

(ii)on each date on which Notes are issued,

 

by reference to the facts and circumstances then subsisting;

 

(b)there being no breach as at the issue date of those Notes in the performance
of the obligations of the Issuer or the Guarantor under any of the Programme
Agreements or any Note;

 

(c)the Notes being, on their issue date, eligible for resale to CCFFL in
accordance with the CCFF Rules which are in force on such issue date; and

 

(d)the Bank of England having confirmed to the relevant Dealer that the Notes
will be accepted for purchase.

 



 13 | 33

 

 

5.Covenants and Agreements

 

5.1Duration

 

The undertakings in this Clause 5 remain in force from the date of this
Agreement for so long as any Programme Agreement is in force and any amount is
or may be outstanding under any Programme Agreement or any Note.

 

5.2Information

 

Whenever the Issuer or the Guarantor publishes or makes available to its
shareholders (or any class of them) or to its creditors generally (or any class
of them) or to the public (by filing with any regulatory authority, securities
exchange or otherwise) any information which could reasonably be expected to be
material in the context of the Programme Agreements and the Notes and the
transactions contemplated by the Programme Agreements and the Notes, the Issuer
or the Guarantor shall:

 

(a)notify each Dealer as to the nature of such information (and any filing which
contains such information made by the Issuer or the Guarantor with the US
Securities and Exchange Commission shall constitute valid notification of each
Dealer as to the nature of such information for the purposes of this paragraph
(a));

 

(b)permit distribution of that information to actual or potential purchasers of
Notes; and

 

(c)take such action as may be necessary to ensure that the representation and
warranty contained in Clause 3.7 (Disclosure Documents) is true and accurate on
the dates when it is made or deemed to be repeated.

 

5.3Authorisation information

 

Whenever the Issuer or the Guarantor is required to obtain or effect any
authorisation in order to comply with the representation and warranty contained
in Clause 3.4 (Authorisations), the Issuer or the Guarantor shall:

 

(a)notify each Dealer as to the nature of such authorisation; and

 

(b)upon request by a Dealer, make a reasonable number of copies of such
authorisation available to that Dealer.

 

5.4Indemnification

 

(a)Without prejudice to the other rights or remedies of the Dealers, each of the
Issuer and the Guarantor jointly and severally undertakes to each Dealer that if
that Dealer or any of its Relevant Parties incurs any liability, damages, cost,
loss or expense (including, without limitation, legal fees, costs and expenses)
(a “Loss”) arising out of or in connection with or based on:

 

(i)the Issuer’s failure to make due payment under the Notes or the Deed of
Covenant; or

 

(ii)any Notes not being issued for any reason (other than as a result of the
failure of any Dealer to pay for such Notes) after an agreement for that Note
Transaction has been made; or

 



 14 | 33

 

 

(iii)the Guarantor’s failure to make due payment under the Guarantee; or

 

(iv)any breach or alleged breach of the representations, warranties, covenants
or agreements made or deemed to be repeated by the Issuer or the Guarantor in
this Agreement or any other Programme Agreement to which it is a party unless,
in the case of an alleged breach only, the allegation is being made by the
relevant Dealer or its Relevant Party;

 

(v)any untrue statement or alleged untrue statement of any material fact
contained in the Disclosure Documents or the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading in
any material respect unless, in the case of an alleged untrue statement or
omission, the allegation is being made by the relevant Dealer or its Relevant
Party; or

 

(vi)any action taken by or demand by the Bank of England or CCFFL pursuant to
clause 9.2, 9.3 or 13.3 of the CCFF Counterparty Terms, provided that (and
solely to the extent that) the relevant Dealer has provided evidence in writing
(to the satisfaction of the Issuer, acting reasonably) to the Issuer: (A) of
such action taken or demand by the Bank of England or CCFFL (as applicable); and
(B) that such action taken or demand by the Bank of England or CCFFL (as
applicable), and the incurrence by that Dealer of any Loss in connection
therewith, relates to the Programme Agreements and/or any relevant Note
Transaction entered into by the Issuer with that Dealer under the Programme,

 

the Issuer or, as the case may be, the Guarantor shall pay to that Dealer on
demand an amount equal to such Loss on an after tax basis. No Dealer shall have
any duty or obligation, whether as fiduciary or trustee for any Relevant Party
or otherwise, to recover any such payment or to account to any other person for
any amounts paid to it under this paragraph (a).

 

(b)In case any allegation as described in sub-paragraphs (a)(iv) or (a)(v) above
is made or any action is brought against any Dealer or its Relevant Party in
respect of which recovery may be sought from the Issuer and/or the Guarantor, as
the case may be, under this Clause 5.4, the relevant Dealer shall promptly
notify the Issuer and/or the Guarantor, as the case may be, in writing (but
failure to do so will not relieve the Issuer or the Guarantor from any liability
under this Agreement). If any such allegation is made, the parties agree to
consult in good faith with respect to the nature of the allegation. Subject to
paragraph (c) below, the Issuer or, as the case may be, the Guarantor may
participate at its own expense in the defence of any action.

 

(c)If it so elects within a reasonable time after receipt of the notice referred
to in paragraph (b) above, the Issuer or, as the case may be, the Guarantor may,
subject as provided below, assume the defence of the action with legal advisers
chosen by it and approved by the relevant Dealer (such approval not to be
unreasonably withheld or delayed). Notwithstanding any such election a Dealer or
its Relevant Party may employ separate legal advisers reasonably acceptable to
the Issuer and the Guarantor, and the Issuer or the Guarantor shall not be
entitled to assume such defence and shall bear the reasonable fees and expenses
of such separate legal advisers if:

 

(i)the use of the legal advisers chosen by the Issuer or the Guarantor to
represent the Dealer or Relevant Party would present such legal advisers with a
conflict of interest;

 



 15 | 33

 

 

(ii)the actual or potential defendants in, or targets of, any such action
include both the Dealer or its Relevant Party and the Issuer or the Guarantor
and the Dealer concludes that there may be legal defences available to it and/or
other Relevant Parties which are different from or additional to those available
to the Issuer or the Guarantor; or

 

(iii)the Issuer or the Guarantor has not employed legal advisers reasonably
satisfactory to the Dealer to represent the Dealer or its Relevant Party within
a reasonable time after notice of the institution of such action.

 

(d)If the Issuer or, as the case may be, the Guarantor assumes the defence of an
action in accordance with paragraph (c) above, the Issuer or, as the case may
be, the Guarantor shall not be liable for any fees and expenses of legal
advisers of the Dealer or its Relevant Party incurred thereafter in connection
with the action, except as stated in paragraph (c) above.

 

(e)Neither the Issuer nor the Guarantor shall be liable in respect of any
settlement of any action effected without its written consent, such consent not
to be unreasonably withheld or delayed. Neither the Issuer nor the Guarantor
shall, without the prior written consent of the Dealer (such consent not to be
unreasonably withheld or delayed), settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim or action to
which paragraph (b) above relates and in respect of which recovery may be sought
(whether or not the Dealer or its Relevant Party is an actual or potential party
to such claim or action) unless such settlement, compromise or consent includes
an unconditional release of each Dealer and its Relevant Party from all
liability arising out of such claim or action and does not include a statement
as to or an admission of fault, culpability or failure to act by or on behalf of
a Dealer or its Relevant Party.

 

5.5Costs and expenses

 

The Issuer, failing which the Guarantor, will on demand:

 

(a)pay, or reimburse the Arranger for, all reasonable costs and expenses
(including value added tax and any other taxes or duties and fees and
disbursements of counsel to the Arranger) incurred by the Arranger in connection
with the preparation, negotiation, printing, execution and delivery of the
Programme Agreements and the Notes and all documents contemplated by the
Programme Agreements and the Notes;

 

(b)pay, or reimburse each Dealer for, all reasonable costs and expenses
(including value added tax and any other taxes or duties and fees and
disbursements of counsel to such Dealer) incurred by that Dealer in connection
with (i) the enforcement or protection of its rights under the Programme
Agreements, the Notes and all documents contemplated by the Programme Agreements
and the Notes and (ii) the Issuer's and each Dealer's accession to, and use of,
the Covid Corporate Financing Facility in connection with the Programme;

 

(c)pay any stamp duty or other similar taxes (including any penalties and
interest in respect thereof) payable in connection with the entry into, delivery
and performance of any Programme Agreement or any Notes, and will indemnify and
hold harmless each Dealer on demand, on an after tax basis, from all liabilities
arising from any failure to pay or delay in paying such duty or taxes; and

 



 16 | 33

 

 

(d)pay, or reimburse each Dealer for, such other costs and expenses as may be
separately agreed in writing between such Dealer and the Issuer.

 

5.6Changes to the Programme

 

(a)The Issuer, failing which the Guarantor, will notify each Dealer of:

 

(i)any change in an Agent, or any change in any of the offices of such Agent;
and

 

(ii)any amendment to or termination of the Agency Agreement, the Deed of
Covenant or the Guarantee,

 

by no later than 10 Business Days before the making of that change, amendment or
termination.

 

(b)The Issuer and the Guarantor will not permit to become effective any change,
amendment or termination to the Agency Agreement, Deed of Covenant or Guarantee
which could reasonably be expected to adversely affect the interests of any
Dealer or the holder of any Notes then outstanding.

 

5.7Continuing obligations

 

The Issuer and the Guarantor will take such steps (in conjunction with the
Dealers, where appropriate) to ensure that any laws and regulations or
requirements of any governmental agency, authority or institution which may from
time to time be applicable to any Notes shall be fully observed and complied
with, including (without limitation) its obligations under Clauses 3.17 (US
selling restrictions) and 5.8 (United Kingdom).

 

5.8United Kingdom

 

The Issuer will issue Notes under the Programme only if the following conditions
apply (or the Notes can otherwise be issued without contravention of Section 19
of the FSMA):

 

(a)the relevant Dealer covenants in the terms set out in paragraph 3(a) of
Schedule 2; and

 

(b)the redemption value of each Note is not less than £100,000 and no part of
any Note may be transferred unless the redemption value of that part is not less
than £100,000.

 

5.9Sanctions

 

(a)The Issuer and the Guarantor will each ensure that proceeds raised in
connection with the issue of any Notes will not directly or (to its knowledge)
indirectly be lent, contributed or otherwise made available to any person or
entity (whether or not related to the Issuer or the Guarantor) for the purpose
of financing the activities of any person or entity, or for the benefit of any
country, in each case currently the subject of any Sanctions.

 

(b)Each of the Issuer, the Guarantor and each Dealer agrees and confirms that it
is not entitled to the benefit of, or does not make or repeat, (as appropriate)
the representation and warranty contained in Clause 3.14 and/or the undertaking
contained in paragraph (a) above to the extent that those provisions would
result in a violation of Council Regulation (EC) 2271/1996 and/or any associated
and applicable national law, instrument or regulation related thereto or any
equivalent law or regulation in the United Kingdom.

 



 17 | 33

 

 

5.10Issuer Eligibility

 

Each of the Issuer and the Guarantor undertakes to notify the Dealers if, at any
time during the period from (and including) the date on which a Note Transaction
is agreed between the Issuer and the Dealers to (and including) the date of
issuance of the Notes pursuant to that Note Transaction, it no longer meets the
applicable CCFF Eligibility Criteria applicable to it in its capacity as the
Issuer or the Guarantor (as applicable).

 

5.11Change in rating of the Guarantor's debt securities

 

The Issuer and the Guarantor undertake to promptly notify the Dealers of any
change in the rating given by any Ratings Agency to the Guarantor's debt
securities or upon it becoming aware that such rating has been put on a
"Creditwatch" list or other similar publication of formal review (including a
notice of change of outlook) by any Ratings Agency.

 

6.Obligations of the Dealers

 

6.1Selling restrictions

 

Each Dealer represents and agrees that it has complied and will comply with the
selling restrictions set out in Schedule 2. Subject to those restrictions, each
Dealer is authorised by the Issuer and the Guarantor to circulate the Disclosure
Documents to actual or potential purchasers of Notes.

 

6.2Obligations several

 

The obligations of each Dealer under this Agreement are several.

 

7.Termination and Appointment

 

7.1Termination

 

(a)The Issuer may terminate the appointment of any Dealer on not less than 30
days’ written notice to the relevant Dealer. The Dealer may resign on not less
than 30 days’ written notice to the Issuer. The Issuer shall promptly inform the
other Dealers and the Agent of such termination or resignation.

 

(b)The rights and obligations of each party to this Agreement shall not
terminate in respect of any rights or obligations accrued or incurred before the
date on which such termination or resignation takes effect and the provisions of
Clauses 5.4 (Indemnification) and 5.5 (Costs and expenses) shall survive
termination of this Agreement and delivery against payment for any of the Notes.

 

7.2Appointment of Dealers

 

(a)The Issuer may appoint one or more Additional Dealers upon the terms of this
Agreement by sending a dealer accession letter to the Additional Dealer
substantially in the form of Schedule 4. The appointment will only become
effective if the Additional Dealer confirms acceptance of its appointment to the
Issuer by signing that dealer accession letter and delivering it to the Issuer.
The Issuer may limit that appointment to a particular issue of Notes or for a
particular period of time (which need not be a finite period of time).

 



 18 | 33

 

 

(b)The Additional Dealer shall become a party to this Agreement on the later of:

 

(i)the date of the signature of the dealer accession letter by the Additional
Dealer in accordance with paragraph (a) above; and

 

(ii)the date specified in the dealer accession letter as the date of
appointment,

 

and the Additional Dealer shall then be vested with all the authority, rights,
powers, duties and obligations as if originally named as a Dealer under this
Agreement.

 

(c)If the appointment of an Additional Dealer under this Clause 7.2 is limited
to a particular issue of Notes or period of time:

 

(i)such authority, rights, powers, duties and obligations shall extend to the
relevant Notes or period only; and

 

(ii)following the relevant issue of Notes or the expiry of the relevant time
period, the relevant Additional Dealer shall have no further authority, rights,
powers, duties or obligations except such as may have accrued or been incurred
prior to, or in connection with, the issue of such Notes or during that time
period.

 

(d)The Issuer shall promptly notify the Agent of any appointment of an
Additional Dealer. If the appointment of an Additional Dealer is not limited to
a particular issue of Notes or for a particular period of time, the Issuer shall
also notify the other Dealers of that appointment. The Issuer agrees to supply
to such Additional Dealer, upon appointment, a copy of the conditions precedent
documents specified in Schedule 1, if requested by the Additional Dealer.

 

7.3Transfers to affiliates

 

If, at any time, a Dealer transfers all or substantially all of its commercial
paper business to any of its affiliates then, on the date that transfer becomes
effective, the relevant affiliate shall become the successor to that Dealer
under this Agreement without the execution or filing of any paper or any further
act on the part of the parties to this Agreement. Upon that transfer becoming
effective, all references in this Agreement to the relevant Dealer shall be
deemed to be references to the relevant affiliate. The relevant Dealer shall,
promptly following that effective date, give notice of the transfer to the
Issuer with a copy to the Agent.

 

8.Status of the Dealers and the Arranger

 

8.1Arranger's responsibilities

 

The Arranger shall have only those duties, obligations and responsibilities
expressly specified in this Agreement. Each of the Dealers agrees that the
Arranger has only acted in an administrative capacity to facilitate the
establishment and/or maintenance of the Programme and has no responsibility to
it for:

 

(a)the adequacy, accuracy, completeness or reasonableness of any representation,
warranty, undertaking, agreement, statement or information in the Information
Sheet, this Agreement or any information provided by it in connection with the
Programme; or

 

(b)the nature and suitability to it of all legal, tax and accounting matters and
all documentation in connection with the Programme or any Notes.

 



 19 | 33

 

 

8.2MiFID II Product Governance

 

Each of the Dealers, the Arranger, the Issuer and the Guarantor agree that,
solely by virtue of the appointment of any Dealer or the Arranger, as
applicable, on the Programme, neither the Dealers nor the Arranger nor any of
their respective affiliates will be a manufacturer for the purposes of the EU
Delegated Directive 2017/593.

 

9.Notices

 

9.1Written Communication

 

Any communication to be made under this Agreement shall be made in writing and,
unless otherwise agreed, be made by letter, or email.

 

9.2Delivery

 

(a)Any communication by letter shall be made to the intended recipient and
marked for the attention of the person, or any one of them, at its relevant
address and shall be deemed to have been received on the earlier of: (i) the
date of its delivery; (ii) the date on which it has been left at that address;
and (iii) 3 Business Days after being deposited in the post in a correctly
addressed and postage prepaid envelope.

 

(b)Any communication to be made by email shall be made to the intended recipient
at the relevant email address from time to time designated by that party to the
other parties for the purpose of this Agreement and shall be deemed to have been
received when the email communication has been received by the intended
recipient in legible form at the correct email address.

 

9.3Contact details

 

For purposes of Clause 9.2 (Delivery), the relevant contact details of each
party to this Agreement shall be as set out in the signatory pages to this
Agreement, or as otherwise notified from time to time by any party to each other
party to this Agreement.

 

9.4Receipt

 

(a)A communication given under this Agreement but received on a non-Business Day
or after business hours in the place of receipt will only be deemed to be given
on the next Business Day in that place.

 

(b)A communication under this Agreement to a Dealer will only be effective on
actual receipt by that Dealer.

 

9.5Language

 

(a)Any notice given in connection with a Programme Agreement or Note must be in
English.

 

(b)Any other document provided in connection with a Programme Agreement or Note
must be:

 

(i)in English; or

 



 20 | 33

 

 

 

(ii)if not in English, (unless the Dealers otherwise agree) accompanied by a
certified English translation. In this case, the English translation prevails
unless the document is a constitutional, statutory or other official document.

 

10.Partial Invalidity

 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

11.Remedies and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Dealer,
any right or remedy under the Programme Agreements shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

12.Counterparts

 

This Agreement may be executed in any number of counterparts.
This has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.

 

13.Rights of Third Parties

 

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Agreement, but this does not affect any right or remedy of a third party
which exists or is available apart from that Act.

 

14.Governing Law

 

This Agreement, any agreement for a Note Transaction and the Notes and any
non-contractual obligations arising out of or in connection with any of them
shall be governed by, and construed in accordance with, English law.

 

15.Enforcement

 

15.1Jurisdiction

 

(a)Subject to paragraph (c) below, the English courts have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement and any agreement for a Note Transaction (including a dispute
regarding their existence, validity or termination and any dispute relating to
any non-contractual obligations arising out of or in connection with this
Agreement and any agreement for a Note Transaction) and each party submits to
the exclusive jurisdiction of the English courts.

 

(b)Subject to paragraph (c) below, the parties to this Agreement agree that the
English courts are the most appropriate and convenient courts to settle any such
dispute and accordingly no such party will argue to the contrary.

 



 21 | 33

 

 

(c)To the extent allowed by law, a Dealer may take:

 

(i)proceedings in any other court with jurisdiction; and

 

(ii)concurrent proceedings in any number of jurisdictions.

 

15.2Service of process

 

(a)The Guarantor hereby irrevocably appoints the Issuer as its agent for service
of process in any proceedings before the English courts in connection with any
Programme Agreement, and the Issuer hereby accepts such appointment.

 

(b)If any person appointed as process agent for the Guarantor is unable for any
reason to act as agent for service of process, the Guarantor must immediately
appoint another agent on terms acceptable to the Dealers. Failing this, the
Dealers may appoint another agent for this purpose.

 

(c)The Guarantor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

 

(d)This Clause 15 does not affect any other method of service allowed by law.

 

15.3Waiver of immunity

 

The Issuer and the Guarantor each irrevocably and unconditionally:

 

(a)agrees not to claim any immunity from proceedings brought by a Dealer against
it in relation to a Programme Agreement or Note and to ensure that no such claim
is made on its behalf;

 

(b)consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

 

(c)waives all rights of immunity in respect of it or its assets.

 

15.4Waiver of trial by jury

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY PROGRAMME AGREEMENT OR NOTE OR ANY TRANSACTION
CONTEMPLATED BY ANY PROGRAMME AGREEMENT. THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO TRIAL BY COURT.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 



 22 | 33

 

 

Schedule 1

 

Condition Precedent Documents

 

1.Certified copies of the Issuer’s and the Guarantor’s constitutional documents.

 

2.Certified copies of all documents evidencing the internal authorisations
required to be granted by the Issuer and the Guarantor:

 

(a)approving the terms of, and the transactions contemplated by, the Notes and
Programme Agreements to which it is a party and resolving that it execute the
Notes and Programme Agreements to which it is a party;

 

(b)authorising a specified person or persons to execute the Notes and Programme
Agreements to which it is a party on its behalf; and

 

(c)authorising a specified person, or persons on its behalf, to sign and/or
despatch all documents and notices to be signed and/ or despatched by it under
or in connection with Notes and Programme Agreements to which it is a party.

 

3.Certified copies of any governmental or other consents required for the issue
of Notes and for the Issuer and the Guarantor to enter into, deliver and perform
its obligations under the Notes and the Programme Agreements (as applicable).

 

4.Copies of:

 

(a)this Agreement, as executed;

 

(b)the Agency Agreement, as executed; and

 

(c)the Deed of Covenant, as executed; and

 

(d)the Guarantee, as executed.

 

5.A copy of:

 

(a)the confirmation from the Agent that an executed copy of each of the Deed of
Covenant and the Guarantee has been delivered to the Agent; and

 

(b)the confirmation from the Agent that the relevant forms of Global Note have
been prepared and have been delivered to the Agent.

 

6.A legal opinion from:

 

(a)Perkins Coie LLP, legal advisers to the Guarantor as to United States law, in
respect of certain matters relating to the Guarantee and the Guarantor; and

 

(b)Allen & Overy LLP, legal advisers to the Issuer as to English law, in respect
of certain matters regarding the Issuer and the Programme Agreements.

 



 23 | 33

 

 

7.The Information Sheet.

 

8.A list of the names and titles and specimen signatures of the persons
authorised:

 

(a)to sign on behalf of the Issuer and the Guarantor (as applicable) the Notes
and the Programme Agreements to which it is a party;

 

(b)to sign on behalf of the Issuer and the Guarantor all notices and other
documents to be delivered in connection with the Programme Agreements and the
Notes; and

 

(c)to take any other action on behalf of the Issuer and the Guarantor in
relation to the commercial paper programme established by the Programme
Agreements.

 



 24 | 33

 

 

Schedule 2

 

Selling Restrictions

 

1.General

 

Each Dealer represents and agrees that it will observe all applicable laws and
regulations in any jurisdiction in which it may offer, sell, or deliver Notes
and it will not directly or indirectly offer, sell, resell, re-offer or deliver
Notes or distribute any Disclosure Document, circular, advertisement or other
offering material in any country or jurisdiction except under circumstances that
will result, to the best of its knowledge and belief, in compliance with all
applicable laws and regulations.

 

2.United States of America

 

Each Dealer understands that the Notes and the Guarantee have not been and will
not be registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S. Each Dealer represents and agrees that it has
not offered or sold, and will not offer or sell, any Notes and the Guarantee
constituting part of its allotment within the United States except in accordance
with Rule 903 of Regulation S. Terms used above have the meaning given to them
by Regulation S. Each Dealer also represents and agrees that it has offered and
sold the Notes and the Guarantee, and will offer and sell the Notes and the
Guarantee (i) as part of their distribution at any time and (ii) otherwise until
40 days after the later of the commencement of the offering and the closing date
(the “distribution compliance period”), only in accordance with Rule 903 of
Regulation S. Each Dealer agrees that, at or prior to confirmation of sale of
Notes and the Guarantee, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases Notes
and the Guarantee from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering and the
closing date, except in either case in accordance with Regulation S under the
Securities Act. Terms used above have the meanings given to them by Regulation
S.”

 

Each Dealer also represents and agrees that neither it, its affiliates nor any
persons acting on its or their behalf have engaged or will engage in any
directed selling efforts with respect to the Notes and the Guarantee, and that
it and they have complied and will comply with the offering restrictions
requirement of Regulation S. Terms used above have the meaning given to them by
Regulation S.

 

3.The United Kingdom

 

Each Dealer represents and agrees that:

 

(a)(i) it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business; and

 



 25 | 33

 

 

   (ii)it has not offered or sold and will not offer or sell any Notes other
than to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or who it is reasonable to expect will acquire, hold, manage or
dispose of investments (as principal or agent) for the purposes of their
businesses where the issue of the Notes would otherwise constitute a
contravention of section 19 of the Financial Services and Markets Act 2000 (the
“FSMA”) by the Issuer;

 

(b)it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the FSMA) received
by it in connection with the issue or sale of any Notes in circumstances in
which section 21(1) of the FSMA does not apply to the Issuer or the Guarantor;
and

 

(c)it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to such Notes in, from or
otherwise involving the United Kingdom.

 

4.Japan

 

The Notes have not been and will not be registered under the Financial
Instruments and Exchange Act of Japan (Act No. 25 of 1948, as amended; the
“FIEA”). Accordingly, each Dealer represents and agrees that it has not,
directly or indirectly, offered or sold and will not, directly or indirectly,
offer or sell any Notes in Japan or to, or for the benefit of, any resident of
Japan (which term as used herein means any person resident in Japan, including
any corporation or other entity organised under the laws of Japan), or to others
for re-offering or resale, directly or indirectly, in Japan or to, or for the
benefit of, a resident of Japan except pursuant to an exemption from the
registration requirements of, and otherwise in compliance with, the FIEA and any
other applicable laws, regulations and ministerial guidelines of Japan.

 

5.Prohibition of Sales to European Economic Area and United Kingdom Retail
Investors

 

Each Dealer represents and agrees that it has not offered, sold or otherwise
made available and will not offer, sell or otherwise make available any Notes to
any retail investor in the European Economic Area or the United Kingdom. For the
purposes of this provision, the expression "retail investor" means a person who
is one (or more) of the following:

 

(a)a retail client as defined in point (11) of Article 4(1) of Directive
2014/65/EU, as amended ("MiFID II"); or

 

(b)a customer within the meaning of Directive (EU) 2016/97 (as amended or
superseded), where that customer would not qualify as a professional client as
defined in point (10) of Article 4(1) of MiFID II.

 



 26 | 33

 

 

Schedule 3

 

Notification Letter for an Increase in the Maximum Amount

 

[Letterhead of Issuer]

 

To:     The Dealers referred to below

 

Cc:     [●] (as “Agent”)

 

Cc:     Lloyds Bank Corporate Markets plc (as “Arranger”)

 

[Date]

 

Dear Sirs

 

£300,000,000 commercial paper programme

 

We refer to a dealer agreement dated [l] May 2020 (the “Dealer Agreement”)
between ourselves as issuer (the "Issuer"), Molson Coors Beverage Company as
guarantor (the "Guarantor"), Lloyds Bank Corporate Markets plc as the original
dealer and the Arranger relating to a £300,000,000 commercial paper programme.
Terms used in the Dealer Agreement shall have the same meaning in this letter.

 

In accordance with Clause 2.6 (Increase in Maximum Amount) of the Dealer
Agreement, we hereby notify each of the addressees listed above that the Maximum
Amount is to be increased from £[●] to £[●] with effect from [●], subject to
delivery to the Dealers, the Arranger and the Agent of the following documents:

 

(a)a certificate from a duly authorised officer of the Issuer and the Guarantor
confirming that no changes have been made to the constitutional documents of the
Issuer or the Guarantor since the date of the Dealer Agreement or, if there has
been a change, a certified copy of the constitutional documents currently in
force;

 

(b)certified copies of all documents evidencing the internal authorisations and
approvals required to be granted by the Issuer and the Guarantor for such an
increase in the Maximum Amount;

 

(c)[certified copies of [specify any applicable governmental or other consents
required by the Issuer/Guarantor in relation to the increase];]

 

(d)a list of names, titles and specimen signatures of the persons authorised to
sign on behalf of the Issuer and the Guarantor all notices and other documents
to be delivered in connection with such an increase in the Maximum Amount;

 

(e)an updated or supplemental Information Sheet reflecting the increase in the
Maximum Amount of the Programme; and

 

(f)legal opinions from the Dealers’ English law counsel and legal counsel in the
jurisdictions of the Issuer/Guarantor.

 

Yours faithfully,

 

……………………
for and on behalf of

MOLSON COORS BREWING COMPANY (UK) LIMITED

 



 27 | 33

 

 

Schedule 4

  

Dealer Accession Letter

 

[Letterhead of Issuer]

 

[Date]

 

To:     [Name of Dealer]

 

Cc:     [list all permanent Dealers]

 

Cc:     [AGENT] as Agent

 

Dear Sirs

 

£300,000,000 commercial paper programme

 

We refer to a dealer agreement dated [l] May 2020 (the “Dealer Agreement”)
between ourselves as issuer (the "Issuer"), Molson Coors Beverage Company as
guarantor (the "Guarantor") and Lloyds Bank Corporate Markets plc as the
original dealer and the arranger relating to a £300,000,000 commercial paper
programme. Terms used in the Dealer Agreement shall have the same meaning in
this letter.

 

In accordance with Clause 7.2 (Appointment of Dealers) of the Dealer Agreement
and upon the terms of the Dealer Agreement, we hereby appoint you as an
Additional Dealer [for the Programme [with immediate effect] [with effect from
[●]]/[for the issue of [description of issue] [for the period [●] to [●]].
[Copies of each of the condition precedent documents set out in Schedule 1 to
the Dealer Agreement have been sent to you, as requested].

 

Please confirm acceptance of your appointment upon such terms by signing and
returning to us the enclosed copy of this letter, whereupon you will, in
accordance with Clause 7.2 (Appointment of Dealers) of the Dealer Agreement,
become a party to the Dealer Agreement vested with all the authority, rights,
powers, duties and obligations set out in that Clause 7.2.

 

Yours faithfully

 

-----------------------------
for and on behalf of

MOLSON COORS BREWING COMPANY (UK) LIMITED

 

We hereby confirm acceptance of our appointment as a Dealer upon the terms of
the Dealer Agreement referred to above. For the purposes of Clause 9 (Notices)
of the Dealer Agreement our contact details are as follows:

 



 28 | 33

 

 

[NAME OF DEALER]

 

Address:

 

Telephone:

 

Contact:

 

Dated: ……………………...

 

Signed: ……………………..

 

for [Name of new Dealer]

 



 29 | 33

 

 

SIGNATORIES

  

The Issuer

 

MOLSON COORS BREWING COMPANY (UK) LIMITED

 

By:/s/ Amy Procter

 

Address:137 High Street, Burton Upon Trent, United Kingdom DE14 1JZ

 

Telephone:+44 (0) 780 8096 899

 

Email:robert.eveson2@molsoncoors.com

 

Attention:Robert Eveson
Finance Director – Western Europe

 



 30 | 33

 

 

The Guarantor

  

MOLSON COORS BEVERAGE COMPANY

 

By:/s/ Patrick Porter

 

Address:P.O. Box 4030, NH353, Golden, Colorado 80401

 

Telephone:+1-303-927-2411

 

Email:Patrick.Porter@molsoncoors.com

 

Attention:Patrick Porter
Vice President, Treasurer and Global Business Services

 



 31 | 33

 

 

The Arranger

  

LLOYDS BANK CORPORATE MARKETS PLC

 

By:/s/ Sam Dodd

 

Address:Funding Markets Team
10 Gresham Street, London, EC2V 7AE

 

Telephone:+44 207 158 2064

 

Email:CBMSharedSFISalesRepoMM@LloydsBanking.com

 

Attention:Jethro Hancock, Funding Markets Team

 



 32 | 33

 

 

The Original Dealer

 

LLOYDS BANK CORPORATE MARKETS PLC

 

By:/s/ Sam Dodd

 

Address:Funding Markets Team
10 Gresham Street, London, EC2V 7AE

 

Telephone:+44 207 158 2064

 

Email:CBMSharedSFISalesRepoMM@LloydsBanking.com

 

Attention:Jethro Hancock, Funding Markets Team

 



 33 | 33

 